DAVIS, Circuit Judge,
concurring:
My good friend has written an elegant opinion in which I am most pleased to concur. I offer these few sentences to underscore what Judge Duncan already makes clear: sua sponte invocation of the res judicata affirmative defense is and should be the rare exception, not the rule, and one reserved for truly “special circumstances.” Lest there be any doubt, in my view, the circumstances surrounding the decade-long course of litigation before us here provide the applicable measure of such circumstances.